Citation Nr: 0212457	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-18 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran had active service from January 1967 to December 
1968.  Service in Vietnam is indicated by the evidence of 
record.

The veteran filed his initial claim of entitlement to service 
connection for PTSD on June 21, 1999.  He was granted service 
connection for PTSD in a March 2000 rating decision and was 
awarded a 30 percent initial disability rating.  The veteran 
disagreed with the March 2000 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2000.  In a February 2001 supplemental statement of 
the case (SSOC), the veteran's disability rating was 
increased to 50 percent.  The veteran continued to express 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

Other issues

In the February 2001 SSOC, the RO included a decision on the 
issue of entitlement to a total rating based on individual 
unemployability (TDIU).  It does not appear that the veteran 
has appealed that decision.  An appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2001); see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996).  Because the record does not 
include these items, the TDIU issue is not before the Board 
and will be discussed no further herein.
FINDING OF FACT

The veteran's PTSD is consistent with occupational and social 
impairment with deficiencies in most areas, as manifested by 
GAF scores ranging from 35 to 51, impaired impulse control, 
social isolation, inability to retain a job, sleep 
disturbance and flashbacks.


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD of 70 
percent have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a higher initial 
disability rating for his service-connected PTSD, which is 
currently rated as 50 percent disabling, effective from his 
date of claim, June 21, 1999.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In May 2001, the RO contacted the veteran by telephone and 
notified him of the change in the law brought about by 
passage of the VCAA, and of the RO's duties to notify and 
assist the veteran.  The RO also sent the veteran a letter 
which confirmed their conversation and set forth again the 
requirements of the VCAA, including the responsibilities of 
the VA and the veteran with respect to obtaining evidence.  
The veteran responded that he had no additional evidence to 
submit.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims by the March 2000 
rating decision, by the August 2000 SOC, and by the February 
2001 SSOC.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran was afforded a VA specialist 
examination in October 1999.  Also of record are reports of 
VA hospitalizations for PTSD in July 2001 and in November 
2001.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained, 
and the veteran stated in a May 2001 phone conversation with 
the RO that he had no additional evidence to submit.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented personal testimony at a 
November 2000 hearing before a RO Hearing Officer.  The 
veteran has submitted statements in support of his claim and 
his representative has submitted written argument on his 
behalf.  The veteran submitted evidence in July 1999 and at 
the November 2000 hearing.  The veteran also submitted 
evidence directly to the Board in August 2001 and in December 
2001, and he included signed waivers of his right to RO 
consideration of and adjudication on that evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Specific schedular criteria 

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  The Board notes in passing that 
effective November 7, 1996, before the veteran's claim was 
filed, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  Since the veteran's initial claim for benefits based 
on PTSD was not filed until June 1999, after the regulatory 
change occurred, only the current version of the schedular 
criteria is applicable to his claim. Cf. Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).

Diagnostic Code 9411 provides for the following levels of 
disability.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

GAF scores

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, I Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); that 
diagnostic code pertains specifically to PTSD.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
this case, however, there is no medical evidence pertaining 
to PTSD prior to the veteran's 1999 claim.

For reasons which will be explained in detail below, the 
Board has concluded that a 70 percent disability rating is 
appropriate.  It appears that many of the symptoms displayed 
by the veteran, as reflected in the medical findings of 
record, appear to be no more than moderate in degree.  
However, the Board notes the veteran's GAF scores, which are 
indicative of significant psychiatric impairment; his 
longstanding lack of employment (and findings attributing 
this to his PTSD); as well as the severe degree of certain 
symptomatology, including impaired impulse control, as 
suggesting that his PTSD is worse than is reflected by the 
current 50 percent rating.  It is the judgment of the Board 
that application of the schedular criteria to the veteran's 
symptoms more appropriately warrants a 70 percent rating.  

The Board's decision is based on evidence demonstrating 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, and mood, due 
primarily to impaired impulse control, especially as 
described in the October 1999 VA examination report, the July 
2001 hospitalization report and in the November 2000 hearing, 
by episodes of violence against his girlfriend and by 
discharging a gun into his TV set and at other inappropriate 
times.  The Board's decision is also based on evidence of a 
past suicide attempt, as described in the October 1999 VA 
examination report. 

For reasons explained below, the Board further concludes that 
the evidence does not reflect total social or industrial 
impairment so as to warrant a 100 percent disability rating.  

The veteran's occupational impairment is seen as severe based 
on findings from the October 1999 VA examination and other 
reports that he has not worked since 1990-1992, due primarily 
to problems with attention, concentration, flashbacks and 
nightmares.  The veteran stated that since he left the 
military, he has held approximately 25 different jobs, and 
feels that his psychiatric symptoms are much more disruptive 
on work behavior than any physical impairments.  During the 
November 2000 hearing the veteran stated that he lost a job 
bartending when his boss heard about an incident where the 
veteran brought a gun to a party and discharged it.  He was 
later hired back and lost the job again when he got into a 
fight with his boss.  Although the veteran stated that he 
could work by himself, he found it increasingly difficult to 
work with other people.  During a May 2000 psychological 
assessment, he stated that he could never have a boss telling 
him what to do, and that work difficulties trigger physical 
reactions in him.  The examiner made a finding that the 
veteran was unable to work due to PTSD; however, he did not 
explain his reasoning for this conclusion.  
 
In terms of social impairment, the Board notes that in the 
October 1999 VA examination, the veteran stated that he had 
been divorced twice, was a father of four, but had few 
friends and did not feel close to anybody except one Vietnam 
veteran who he would see approximately one time per year.  In 
the May 2000 psychological assessment, he stated that he did 
not like to work with the public and could not get along with 
his boss.  In his November 2000 hearing, the veteran stated 
that he sometimes retreats to the woods near his home when 
social interaction gets too stressful.  The veteran also 
reported extreme difficulty sleeping and recurrent 
flashbacks, which contribute to his social isolation.

The veteran's GAF scores are consistent with a severe level 
of industrial and social impairment.  The veteran's lowest 
GAF score is 35.  He has also registered scores of 40, 37/39 
and 51.  With the exception of the score of 51, these scores 
reflect some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood 

The Board has also placed weight on reports of two recent 
psychiatric hospitalizations, in July 2001 and in November 
2001. On admission in July 2001, it was noted that this was 
the veteran's first psychiatric hospitalization.  His 
presenting complaints included difficulty sleeping, anger 
control problems and social isolation.  He did not voice any 
homicidal or suicidal ideation.  His speech was clear and 
coherent.  Impairment was noted in the veteran's short term 
memory.  On discharge, he was not considered to be a danger 
to himself or anyone else.  The veteran was again admitted in 
November 2001.  He reported experiencing anxiety over the 
events of September 11, 2001.  He was having problems with 
anger, depression, isolation difficulty sleeping and 
isolation.  Findings during this hospitalization mirrored 
those in July 2001.  These hospitalization reports, taken 
together, suggest that the veteran was having difficulty 
coping due to symptoms of PTSD.

It is clear from the medical evidence, including the two 
recent hospital reports, that the veteran does not meet all 
of the criteria for a 70 percent rating.  There is, for 
example, no evidence of spatial disorientation and no 
indication of neglect of personal hygiene. Moreover, his 
speech has not been described as illogical, obscure or 
irrelevant; on the contrary, his speech was described as 
clear and coherent.    
However, even though all of the criteria for the assignment 
of a 70 percent disability rating have not been met, the 
Board concludes that the symptomatology of the veteran's 
PTSD, being reflective of major impairment in occupational 
and social functioning, is more serious than the "reduced 
reliability" contemplated by the 50 percent level, and more 
closely approximates "deficiencies in most areas" as 
contemplated by the 70 percent disability rating.  To that 
extent, the appeal is granted.  See 38 C.F.R. § 4.7 (2001); 
see also 38 C.F.R. § 4.21 (2001) [it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified].

The evidence does not support a conclusion that the veteran 
has symptoms of total occupational and social impairment 
which would warrant the assignment of a 100 percent 
disability rating.  The evidence does not show such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating.  Although 
he admits to some auditory hallucinations, and occasionally 
sees a deceased buddy, there has been no finding reflective 
of persistent delusions or hallucinations as required for a 
100 percent evaluation.  In the October 1999 VA examination 
and in the November 2001 hospitalization report, he denied 
delusional thinking.  In October 1999, he denied any other 
disturbances of perception or sensation, such as auditory, 
gustatory, olfactory or tactile hallucinations.  

The veteran admits to a past suicide attempt and to 
discharging a weapon in his home.  As serious and as reckless 
as such actions are, they do not in themselves indicate that 
the veteran presents a persistent danger of hurting himself 
or others.  There is no indication that the veteran has ever 
repeated the suicide attempt and there is no indication that 
anyone was injured in these incidents.  In the October 1999 
VA examination, the veteran denied current suicidal or 
homicidal thoughts, plans, or intent.  Significantly, during 
both of the two recent hospitalizations, the veteran again 
denied such thoughts, and on discharge he was not considered 
to be a threat to harm himself or others.   

Although there is some evidence of short-term memory loss, 
there is of record no finding or contention that the veteran 
experiences symptoms consistent with memory loss for names of 
close relatives, his own occupation or his own name.  

The evidence shows that the veteran is properly oriented to 
time and place, as shown by the October 1999 VA examination 
and the November 2001 hospitalization report; that he is able 
to perform activities of daily living (including maintenance 
of minimal personal hygiene), as shown in the October 1999 VA 
examination and the November 2001 hospitalization report; and 
that his thought processes and communications are not 
impaired, as shown in the October 1999 VA examination and the 
July 2001 and November 2001 hospitalization reports.  
In addition, the evidence reflecting the veteran's social 
life demonstrates that he is far from being totally impaired.  
He does maintain at least one close friendship with a fellow 
veteran, although they do not have much contact, and he 
occasionally goes to functions at AmVets and elsewhere.  He 
also maintains functional relationships with his family 
members, including his mother and grandchildren.  He is able 
to cook, to help around the house and to drive.

Although the veteran has not worked in many years, the 
evidence does not appear to be sufficient to show that he is 
totally unemployable due to his PTSD.  He has attributed some 
of his unemployability to physical disability, and has stated 
in his hearing testimony that he could work successfully in 
situations where he was not around other people.  

In denying a 100 percent rating, the Board places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The GAF scores assigned have 
ranged from 35 to 51, which as discussed above are generally 
consistent with major impairment.  These GAF scores appear to 
be based on the veteran's reported symptomatology.  There 
have been assigned no lower GAF scores and there is no 
indication of behavior or impairment in functioning 
consistent with lower GAF scores.

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 100 percent rating, and the veteran himself does not 
appear to contend that his thought processes are impaired to 
that extreme.

Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably since he filed his claim.  
As noted above, the GAF scores have fluctuated very little 
over the appeal period.  Although his highest score of 51 was 
recorded in October 1999, four months after his claim was 
received, the May 2000 psychological assessment shows his 
highest score in the previous twelve months to be 45, which 
reflects serious impairment.  Notably, there appears to have 
been none of the symptoms which would allow for the 
assignment of a 100 percent disability rating at any time 
during the period of time here under consideration.  Although 
the veteran voiced increased anxiety due to the events of 
September 11, 2001, comparison of the reports of 
hospitalization in July 2001 and in November 2001 shows 
little difference in symptomatology or level of pathology.  
Based on the record, the Board finds that a 70 percent 
disability rating is properly assigned for the entire period 
from June 21, 1999.   

Extraschedular rating

In the SOC dated in February 2001, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected PTSD.  Since this matter has been 
adjudicated by the RO, the Board will accordingly consider 
the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  See also 
VAOPGCPREC 6- 96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD has 
resulted in such marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  As discussed above, the veteran's PTSD 
symptomatology impacts his employability; however, this has 
been considered in the assignment of a 70 percent rating.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board has considered the fact that the veteran was 
hospitalized twice in 2001 for PTSD symptoms.  The report of 
the July 2001 admission shows that this was his first 
hospitalization for PTSD, and the record contains no evidence 
showing further admissions after November 2001.  The Board 
has been unable to identify any other factor consistent with 
an exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

In summary, based on the medical and other evidence of 
record, the Board finds that the veteran's service-connected 
PTSD supports the assignment of a 70 percent disability 
evaluation, but is not of such severity as to warrant a 
higher 100 percent rating.  Accordingly, the veteran's claim 
is granted to that extent.


ORDER

Entitlement to an increased disability evaluation of 70 
percent for PTSD is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

